Mr. Presiding Justice Waterman delivered the opinion of the Court. This was an action to recover for lathing done by the plaintiff, on a building in Hyde Park. The plaintiff claimed that the defendant promised to pay for the work, if he, plaintiff, would do it, and that the work was done in reliance upon such promise. The building belonged to the wife of the defendant and he had a large mortgage on it. The defendant denied having ever made such promise. The issue here presented is one of fact. The question is not if we would have found, had the cause been submitted to us, as did the jury in the court below, but is the evidence such that we ought to set aside the verdict and judgment rendered in the Superior Court ? We do not feel that we would be justified in so doing. The judgment of the Superior Court is therefore affirmed.